DETAILED ACTION
1.	This office action is a response to an application filed 07/19/2021 in which claims 1-20 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	This application contains claims directed to the following patentably distinct species of the claimed invention.
	Group I, Claims 1-10, drawn to an electronic device, comprising: a substrate; an electroluminescent element formed on the substrate; and a uniform layer formed over an area of the substrate and over the electroluminescent element, the layer having a plurality of thicknesses and comprising: a plurality of droplets arranged with a first droplet coverage at an edge of the layer to form a frame defining a central area within the frame; and a plurality of droplets arranged with a second droplet coverage different from the first droplet coverage in the central area, wherein the second droplet coverage is based on a topology of the substrate in the central area.
Group II, Claims 11-18, drawn to an electronic device, comprising: a substrate; an electroluminescent element formed on the substrate; and a uniform layer formed over an area of the substrate and over the electroluminescent element, the layer having a plurality of thicknesses defining a frame region, a central region within the frame region, and a buffer region between the frame region and the central region, the layer comprising: a first plurality of droplets arranged with a first droplet coverage in the frame region; a second plurality of droplets arranged with a second droplet coverage different from the first droplet coverage in the central region, wherein the second droplet coverage is based on a topology of the substrate in the central region; and a third plurality of droplets arranged with a third droplet coverage in the buffer region. 
Group III, Claims 19-20, drawn to an electronic device, comprising: a substrate; an electroluminescent element formed on the substrate; and a uniform layer comprising a plurality of films formed over an area of the substrate and over the electroluminescent element, the layer having a plurality of thicknesses defining a frame region, a central region within the frame region, and a buffer region between the frame region and the central region, the layer comprising: a first plurality of droplets arranged with a first droplet coverage in the frame region; a second plurality of droplets arranged with a second droplet coverage different from the first droplet coverage in the central region, wherein the second droplet coverage is based on a topology of the substrate in the central region; and a third plurality of droplets arranged with a third droplet coverage in the buffer region.

If Invention I is elected, an election of two sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. Applicant must elect only one sub-specie from each group of sub-species listed below.
First sub-species:
	I-1A, Claim 7, drawn to the electronic device of claim 1, wherein the droplets are ejected from a plurality of nozzles of a print head of an inkjet printer, and droplet coverage is defined by a selection of waveforms applied to the nozzles to adjust size of the droplets ejected and by a selection of nozzles of the print head to eject droplets to adjust deposition density of the droplets.
	I-1B, Claim 8, drawn to the electronic device of claim 1, wherein the droplets are ejected from a plurality of nozzles of a print head of an inkjet printer, and droplet coverage is defined by a time-dependent frequency of a trigger signal applied to the nozzles.
Second sub-species 
	I-2A, Claim 9, drawn to the electronic device of claim 1, wherein the second droplet coverage is defined by a grayscale that comprises a correction image based on the topology of the substrate in the central area.
	I-2B, Claim 10, drawn to the electronic device of claim 1, wherein the second droplet coverage is defined by a pattern of droplets resolved from a correction image based on the topology of the substrate in the central area.	 

If Invention II is elected, an election of one sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. Applicant must elect only one sub-specie from the group of sub-species listed below.
First sub-species:
	II-1A, Claim 13-14, drawn to the electronic device of claim 11, wherein the film is an organic polymer.
	II-1B, Claim 15, drawn to the electronic device of claim 11, wherein the film has a planar surface spanning the frame region, the buffer region, and the central region.
	II-1C, Claim 16, drawn to the electronic device of claim 11, wherein the film contains photoinitiator residues.
	II-1D, Claim 17, drawn to the electronic device of claim 11, wherein the film has a tapered edge.
II-1E, Claim 18, drawn to the electronic device of claim 11, wherein the film comprises alternating organic and inorganic layers.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries);
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717